Case: 12-50379       Document: 00512055615         Page: 1    Date Filed: 11/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                       November 16, 2012

                                      No. 12-50379                        Lyle W. Cayce
                                                                               Clerk

MICHAEL A. SALAZAR,

                                                  Plaintiff-Appellant
v.

SEARS,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:10-CV-539


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Michael A. Salazar asks us to reverse the district
court’s grant of summary judgment in favor of Defendant-Appellant Sears,
Roebuck & Co., and to remand this matter for a jury trial. For the reasons that
follow, we AFFIRM the district court’s judgment.
       From June 2007 until his termination in August 2009, Salazar worked in
Sears’ San Antonio call center. He had what can charitably be described as a
rocky employment experience. After exhibiting inappropriate workplace behavior

       *
        Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIRCUIT RULE 47.5.4.
    Case: 12-50379     Document: 00512055615      Page: 2    Date Filed: 11/16/2012



                                  No. 12-50379

on a number of occasions, Salazar—a homosexual man—gave a sexually explicit
letter to a male co-worker. After an investigation, supervisors fired Salazar for
violating Sears’ written sexual harassment policy. Several months later, Salazar
filed sex discrimination charges against Sears with the Equal Employment
Opportunity Commission. After receiving a “right to sue” letter from the EEOC,
Salazar brought suit against Sears in district court, alleging Title VII violations.
      The matter was referred to the magistrate judge, who wrote a thorough
report and recommendation that the district court grant summary judgment in
Sears’ favor. In sum, the magistrate judge concluded that Salazar had presented
no evidence showing that he “was replaced by someone outside his protected
class or was treated less favorably than similarly situated individuals outside his
protected class,” and had thus failed to make out a prima facie sex
discrimination claim. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973). She further concluded that even if Salazar had made out a prima facie
case, he could not obtain relief because he had failed to raise a genuine issue of
material fact as to Sears’ legitimate, nondiscriminatory reason for terminating
him—his violation of Sears’ sexual harassment policy. See Rachid v. Jack In The
Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004). The district court adopted the report
and recommendation, and granted Sears’ summary judgment motion.
      On appeal, Salazar raises a host of inapposite, incomprehensible, and
erroneous arguments, many of which are squarely addressed in the report and
recommendation. In particular, he incorrectly argues that because his behavior
did not constitute sexual harassment under Title VII, Sears was not permitted
to fire him pursuant to its own sexual harassment policy. See Nix v. WLCY
Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984) (“Title VII does
not take away an employer’s right to interpret its rules as it chooses.”). Because
Salazar has not remotely impugned any of the magistrate judge’s conclusions



                                         2
    Case: 12-50379    Document: 00512055615   Page: 3   Date Filed: 11/16/2012



                               No. 12-50379

(which were adopted by the district court), we AFFIRM the district court’s
judgment in all respects.




                                     3